Per Curiam:

A firm of real-estate agents brought an action to recover a commission on the sale of a farm. The case was tried and a verdict was rendered against the plaintiffs. They now prosecute error, but the only argument made for a reversal is based upon the claim that there was no evidence to support the verdict, and that a peremptory instruction should have been given to find for the plaintiffs. The evidence was conflicting. It would serve no useful purpose to review it in detail. It is sufficient to say that the admitted facts did not compel a finding for the plaintiffs.
The judgment is affirmed.